UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21906 Claymore Exchange-Traded Fund Trust (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 827-0100 Date of fiscal year end: August 31 Date of reporting period: September 1, 2013 - August 31, 2014 Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: GUGGENHEIMINVESTMENTS.COM YOUR ROAD TO THE LATEST, MOST UP - TO - DATE INFORMATION The shareholder report you are reading right now is just the beginning of the story. Online at guggenheiminvestments.com, you will find: •Daily and historical fund pricing, fund returns, portfolio holdings and characteristics, and distribution history. •Investor guides and fund fact sheets. •Regulatory documents including a prospectus and copies of shareholder reports. Guggenheim Funds Distributors, LLC is constantly updating and expanding shareholder information services on each Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment. Contents Dear Shareholder 3 Economic and Market Overview 4 Management Discussion of Fund Performance 6 Performance Report and Fund Profile 17 About Shareholders’ Fund Expenses 35 Schedule of Investments 37 Statement of Assets and Liabilities 67 Statement of Operations 70 Statements of Changes in Net Assets 73 Financial Highlights 78 Notes to Financial Statements 87 Report of Independent Registered Public Accounting Firm 95 Supplemental Information 96 Report of the Contracts Review Committee Regarding Claymore Exchange-Traded Fund Trust 99 Trust Information About the Trust Adviser Back Cover August 31, 2014 DEAR SHAREHOLDER Guggenheim Funds Investment Advisors, LLC (the “Investment Adviser”) is pleased to present the annual shareholder report for several of our exchange-traded funds (“ETFs” or “Funds”). This report covers performance of the Funds for the annual fiscal period ended August 31, 2014. The Investment Adviser is part of Guggenheim Investments, which represents the investment management businesses of Guggenheim Partners, LLC (“Guggenheim”), a global diversified financial services firm. Guggenheim Funds Distributors, LLC, the distributor of the Funds, is committed to providing investors with innovative investment solutions. We have built on the investment management strengths of Guggenheim Investments and worked with a diverse group of index providers to create some of the most distinctive ETFs available. To learn more about economic and market conditions over the last year and the objective and performance of each ETF, we encourage you to read the Economic and Market Overview section of the report, which follows this letter, and the Management Discussion of Fund Performance for each ETF, which begins on page 6. Sincerely, Donald Cacciapaglia President, chief Executive Officer and Trustee Claymore Exchange-Traded Fund Trust September 30, 2014 CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT l 3 ECONOMIC AND MARKET OVERVIEW August 31, 2014 The U.S. economy expanded smartly over the period, as low interest rates and improved employment and manufacturing helped overcome a weather-related soft patch in the first quarter of 2014. GDP rebounded in the second quarter, which continued into the third quarter. Despite a slightly weaker number for August 2014 payrolls, employment levels are transitioning from the recovery phase to the expansion phase, which typically coincides with an acceleration of economic activity. At period end, the economy appeared to be just right—not so heated as to overwhelm policymakers with concerns about inflation, nor so cold as to spark worry about an imminent economic slowdown. Recent positive economic data is unlikely to have a massive impact on interest rates. Although rates were volatile in the summer of 2013, when the U.S. Federal Reserve (“Fed”) signaled it would eventually wind down its quantitative easing program, the key 10-year yield has fallen steadily since the reduction in monthly purchases began in January 2014. Some of this was caused by geopolitical tension and safe-haven buying, but other factors were prospects of depreciation of both the euro and yen, and the attractiveness of U.S. government debt relative to that of other developed nations. International capital continues to flow to the U.S., pressuring Treasury yields down, as U.S. quantitative easing comes to an end. In contrast, accommodation is turning more aggressive in Europe, Japan, and China, as those countries are doing all they can to support growth. A strengthening dollar has both positive and negative implications. It could hold down inflationary pressures by reducing input prices and prices of imports. This supports bond prices, as inflationary expectations are kept contained, which in turn supports more accommodation. But continued dollar appreciation could dampen growth in S&P earnings, posing a headwind for U.S. equities. Meanwhile, the U.S. economy continues to gather momentum, as the labor market slowly recovers, corporate earnings keep posting solid gains, inflationary pressure remains muted and monetary policy remains loose. With unemployment at about 6.1 percent, the U.S. economy keeps building steam. But, until wages grow, many policymakers believe the economy is not near full employment. The Fed has signaled that inflation could rise higher than 2 percent before the Fed would act by raising interest rates. More than 800 days have passed without a meaningful pullback in stocks, and leading stock-market indicators continue to set new highs. For investors, the aggressive accommodation in Europe, Abenomics pushing ahead in Japan, and a dovish U.S. Federal Reserve at home should contribute to risk markets continuing to rise and lower interest rates, including Treasury rates and mortgage rates. For the 12 months ended August 31, 2014, the Standard & Poor’s 500® (“S&P 500”) Index returned 25.25%. The Morgan Stanley Capital International (“MSCI”) Europe-Australasia-Far East (“EAFE”) Index returned 16.44%. The return of the MSCI Emerging Markets Index was 19.98%. In the bond market, the Barclays U.S. Aggregate Bond Index posted a 5.66% return for the period, while the Barclays U.S. Corporate High Yield Index returned 10.58%. The return of the Bank of America Merrill Lynch 3-Month U.S. Treasury Bill Index was 0.03% for the 12-month period. The opinions and forecasts expressed may not actually come to pass. This information is subject to change at any time, based on market and other conditions, and should not be construed as a recommendation of any specific security or strategy. 4 l CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT August 31, 2014 Index Definitions All indices described below are unmanaged and reflect no expenses. It is not possible to invest directly in any index. Bank of America Merrill Lynch 3-Month U.S. Treasury Bill Index is an unmanaged market index of U.S. Treasury securities maturing in 90 days that assumes reinvestment of all income. The Barclays U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar denominated, fixed-rate taxable bond market, including U.S. Treasuries, government-related and corporate securities, mortgage-backed securities or “MBS” (agency fixed-rate and hybrid adjustable-rate mortgage, or “ARM”, pass-throughs), asset-backed securities (“ABS”) and commercial mortgage-backed securities (“CMBS”). The Barclays U.S. Corporate High Yield Index measures the market of U.S. dollar denominated, non-investment grade, fixed-rate, taxable corporate bonds. Securities are classified as high yield if the middle rating of Moody’s, Fitch, and S&P is Ba1/BB +/BB + or below. The Dow Jones U.S. Select Dividend Index is a selection of stocks that is based almost entirely on dividend yield and dividend history. Stocks are also required to have an annual average daily dollar trading volume of more than $1.5 million. The FTSE NAREIT Equity REIT Index is a free float-adjusted index of REITs that own, manage and lease investment-grade commercial real estate. Specifically, a company is classified as an Equity REIT if 75 percent or more of its gross invested book assets are invested in real property. The MSCI EAFE Index is a capitalization weighted measure of stock markets in Europe, Australasia and the Far East. The MSCI Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance in the global emerging markets. The Russell Midcap Index measures the performance of the mid-cap segment of the U.S. equity universe. The Russell Midcap is a subset of the Russell 1000® Index. It includes approximately 800 of the smallest securities based on a combination of their market cap and current index membership. The Russell Midcap represents approximately 31% of the total market capitalization of the Russell 1000 companies. The Russell 2000® Index measures the performance of the 2,000 smallest companies in the Russell 3000® Index, which represents approximately 10% of the total market capitalization of the Russell 3000® Index. The Standard and Poor’s 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The S&P MidCap 400® provides investors with a benchmark for mid-sized companies. The index covers over 7% of the U.S. equity market, and seeks to remain an accurate measure of midsized companies, reflecting the risk and return characteristics of the broader mid-cap universe on an on-going basis. Industry Sectors Comments about industry sectors in these fund commentaries are based on Bloomberg industry classifications. CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT l 5 MANAGEMENT DISCUSSION OF FUND PERFORMANCE August 31, 2014 EEB Guggenheim BRIC ETF Fund Overview The Guggenheim BRIC ETF, NYSE Arca ticker: EEB (the “Fund”), effective October 31, 2013, began seeking investment results that correspond generally to the performance, before fees and expenses, of the BNY Mellon BRIC Select DR Index (the “Index”). Prior to this change, the Fund sought investment results that corresponded generally to the performance, before fees and expenses, of the BNY Mellon BRIC Select ADR Index. The BRIC Select DR Index is a modified version of the former BRIC Select ADR Index. Modifications were made to provide broader exposure to certain countries that have traditionally been underweighted, specifically Russia and India, while also helping to alleviate an overweight to Brazil. The Index is a rules-based index (i.e., an index constructed using specified criteria) comprised of American depositary receipts (“ADRs”), global depositary receipts (“GDRs”) and China H-shares of Chinese equities where appropriate, based on liquidity, from a universe of all listed depositary receipts of companies from Brazil, Russia, India and China currently trading on the U.S. exchanges. China H-shares are issued by companies incorporated in mainland China and listed on the Hong Kong Stock Exchange. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended August 31, 2014. On a market price basis, the Fund generated a total return of 21.49%, which included an increase in market price over the period to $37.84 as of August 31, 2014, from $31.92 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 21.68%, which included an increase in NAV over the period to $37.98 as of August 31, 2014, from $31.99 as of August 31, 2013. At the end of the period the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. The combined underlying Index generated a return of 22.71% for the period, which blends the returns of the Fund’s previous underlying index, the BNY Mellon BRIC Select ADR Index (September 21, 2006, through October 30, 2013) and the current underlying index, the BNY Mellon BRIC Select DR Index (October 31, 2013, through August 31, 2014). The MSCI Emerging Markets Index generated a return of 19.98%. The Fund made an annual income distribution of $0.8620 per share on December 31, 2013, to shareholders of record on December 27, 2013. Performance Attribution For the 12-month period ended August 31, 2014, the financial sector contributed most to the Fund’s return, followed by the communications sector. No sector detracted from return, but the industrial sector contributed least to the Fund’s return. Positions that contributed most to return included preferred stock of Itau Unibanco Holding SA, ADR, a Brazilian consumer and commercial bank; Baidu, Inc., ADR, a Chinese-language Internet search provider; and preferred stock of Petroleo Brasileiro SA, ADR, a Brazilian oil and gas service company (5.3%, 6.2% and 4.5%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most from return included Sberbank of Russia, ADR, a commercial bank; Gazprom OAO, ADR, an operator of gas pipeline systems and explorer and transporter of gas in Russia and the European Union; and LukOil OAO, ADR, which produces, refines, transports and markets oil and gas, mainly from Western Siberia (2.3%, 4.5% and 3.1%, respectively, of the Fund’s long-term investments at period end). 6 l CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued August 31, 2014 DEF Guggenheim Defensive Equity ETF Fund Overview The Guggenheim Defensive Equity ETF, NYSE Arca ticker: DEF (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the Sabrient Defensive Equity Index (the “Index”). As of August 31, 2014, the Index is comprised of approximately 100 securities selected, based on investment and other criteria developed by Sabrient Systems LLC, from a broad universe of U.S.-traded securities, including master limited partnerships (“MLPs”) and American depositary receipts (“ADRs”). The depositary receipts included in the Index may be sponsored or unsponsored. The universe of potential Index constituents includes approximately 1,000 listed companies, generally with market capitalizations in excess of $1 billion. The Fund will invest at least 90% of its total assets in common stocks, ADRs and MLPs that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended August 31, 2014. On a market price basis, the Fund generated a total return of 23.01%, which included an increase in market price over the period to $38.97 as of August 31, 2014, from $32.41 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 22.90%, which included an increase in NAV over the period to $38.95 as of August 31, 2014, from $32.42 as of August 31, 2013. At the end of the period, the Fund’s shares at market price were trading at a premium to the NAV. NAV performance data reflects fees and expenses of the Fund. For underlying index and domestic equity market comparison purposes, the Index returned 23.74% and the S&P 500 Index returned 25.25% for the same period. The Fund made an annual income distribution of $0.7870 per share on December 31, 2013, to shareholders of record on December 27, 2013. Performance Attribution For the 12-month period ended August 31, 2014, the energy sector contributed most to the Fund’s return, followed by the utilities sector. No sector detracted from return, but the basic materials sector contributed least. Positions that contributed most to the Fund’s return included Energy Transfer Equity, LP, which owns equity interests in Energy Transfer Partners, a limited partnership involved in the natural gas midstream, transportation and storage business, as well as other partnership interests (not held in the portfolio at period end); Icahn Enterprises LP, a diversified holding company engaging in a range of business segments (not held in the portfolio at period end); and LyondellBasell Industries N.V., which manufactures plastic, chemical and fuel products (1.0% of the Fund’s long-term investments at period end). Positions that detracted most from the Fund’s return included Boardwalk Pipeline Partners, LP, which transports, gathers and stores natural gas (not held in the portfolio at period end); CVR Refining LP, an independent downstream energy limited partnership with refining and related logistics assets that operates in the mid-continent region (not held in the portfolio at period end); and Banco de Chile, ADR, which takes deposits and offers retail and commercial banking services (1.0% of the Fund’s long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT l 7 MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued August 31, 2014 NFO Guggenheim Insider Sentiment ETF Fund Overview The Guggenheim Insider Sentiment ETF, NYSE Arca ticker: NFO (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the Sabrient Insider Sentiment Index (the “Index”). As of August 31, 2014, the Index is comprised of approximately 100 securities selected, based on investment and other criteria developed by Sabrient Systems LLC, from a broad universe of U.S.-traded securities, including master limited partnerships (“MLPs”) and American depositary receipts (“ADRs”). The depositary receipts included in the Index may be sponsored or unsponsored. The universe of companies eligible for inclusion in the Index includes approximately 6,000 listed companies without limitations on market capitalization. The Fund will invest at least 90% of its total assets in common stocks, ADRs and MLPs that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended August 31, 2014. On a market price basis, the Fund generated a total return of 20.90%, which included an increase in market price over the period to $49.22 as of August 31, 2014, from $41.09 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 20.80%, which included an increase in NAV over the period to $49.25 as of August 31, 2014, from $41.15 as of August 31, 2013. At the end of the period, the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index and domestic equity market comparison purposes, the Index returned 21.68% and the S&P 500 Index returned 25.25% for the same period. The Fund made an annual income distribution of $0.4350 per share on December 31, 2013, to shareholders of record on December 27, 2013. Performance Attribution For the 12-month period ended August 31, 2014, the consumer, noncyclical sector contributed most to the Fund’s return, followed by the consumer, cyclical sector. No sector detracted from return, but the communications sector contributed least to the Fund’s return. Positions that contributed most to the Fund’s return included Trinity Industries, Inc., a manufacturer of transportation, construction and industrial products; Alcoa, Inc., which makes lightweight metals and products primarily for the automotive, aerospace, consumer electronics, packaging, defense, construction and energy industries; and Albany Molecular Research, Inc., which offers a variety of chemistry research and development services (1.2%, 1.2% and 1.1%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most from the Fund’s return included Hercules Offshore, Inc., which offers offshore contract drilling and liftboat services (0.7% of the Fund’s long-term investments at period end); Liquidity Services, Inc., which provides corporations, public sector agencies, and other customers an online marketplace and integrated services for surplus assets (not held in the portfolio at period end); and Bloomin’ Brands, Inc., a hospitality industry company that owns several American casual dining restaurant chains (0.8% of the Fund’s long-term investments at period end). 8 l CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued August 31, 2014 CZA Guggenheim Mid-Cap Core ETF Fund Overview The Guggenheim Mid-Cap Core ETF, NYSE Arca ticker: CZA (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an index called the Zacks Mid-Cap Core Index (the “Index”). The Index is comprised of 100 securities selected, based on investment and other criteria, from a universe of mid-capitalization securities, including master limited partnerships (“MLPs”), American depositary receipts (“ADRs”) and business development companies (“BDCs”). Currently, the mid-capitalization universe ranges from approximately $2 billion in market capitalization to $16 billion in market capitalization, as defined by Zacks Investment Research, Inc. (“Zacks”). The securities in the universe are selected using a proprietary strategy developed by Zacks. The Fund will invest at least 90% of its total assets in securities that comprise the Index and depositary receipts representing securities that comprise the Index (or underlying securities representing ADRs that comprise the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is concentrated. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended August 31, 2014. On a market price basis, the Fund generated a total return of 24.86%, which included an increase in market price over the period to $50.04 as of August 31, 2014, from $40.48 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 24.81%, which included an increase in NAV over the period to $49.97 as of August 31, 2014, from $40.44 as of August 31, 2013. At the end of the period, the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index, midcap market, and domestic equity market comparison purposes, the Index returned 26.01%, the Russell Midcap Index returned 25.32%, the S&P MidCap 400 Index returned 23.25%, and the S&P 500 Index returned 25.25% for the same period. The Fund made an annual income distribution of $0.4570 per share on December 31, 2013, to shareholders of record on December 27, 2013. Performance Attribution For the 12-month period ended August 31, 2014, all nine sectors in which the Fund was invested contributed to the Fund’s return. The financial sector contributed most to the Fund’s return, followed by the consumer, non-cyclical sector. The communications sector contributed least to the Fund’s return. Positions that contributed most to the Fund’s return included Westlake Chemical Corp., a maker and marketer of basic chemicals, vinyls, polymers and fabricated products (1.6% of the Fund’s long-term investments at period end); Icahn Enterprises LP, a diversified holding company engaging in a range of business segments (1.6% of the Fund’s long-term investments at period end); and Brown-Forman Corp. Class B, which makes and markets a range of alcoholic beverage brands (not held in the portfolio at period end). Positions that detracted most from the Fund’s return included Symantec Corp., which provides security, storage and systems management solutions (not held in the portfolio at period end); Santander Consumer USA Holdings, Inc., a provider of automotive loans (not held in the portfolio at period end); and Ralph Lauren Corp., which designs, markets and distributes apparel and furnishings under a variety of brands (1.8% of the Fund’s long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT l 9 MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued August 31, 2014 CVY Guggenheim Multi-Asset Income ETF Fund Overview The Guggenheim Multi-Asset Income ETF, NYSE Arca ticker: CVY (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the Zacks Multi-Asset Income Index (the “Index”). The Index is comprised of approximately 125 to 150 securities selected, based on investment and other criteria, from a universe of domestic and international companies. The securities comprising the Index include stocks of small and medium-sized companies. The universe of securities within the Index includes U.S. listed common stocks and American depositary receipts (“ADRs”) paying dividends, real estate investment trusts (“REITs”), master limited partnerships (“MLPs”), closed-end funds, Canadian royalty trusts and traditional preferred stocks. The companies in the universe are selected using a proprietary methodology developed by Zacks Investment Research, Inc. The Fund will invest at least 90% of its total assets in securities that comprise the Index and depositary receipts representing securities that comprise the Index (or underlying securities representing ADRs that comprise the Index). The Fund uses a sampling approach in seeking to achieve its objective. Sampling means that the Investment Adviser uses quantitative analysis to select securities from the Index universe to obtain a representative sample of securities that resemble the Index in terms of key risk factors, performance attributes and other characteristics. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended August 31, 2014. On a market price basis, the Fund generated a total return of 17.29%, which included an increase in market price over the period to $26.05 on August 31, 2014, from $23.33 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 17.29%, which included an increase in NAV over the period to $26.06 on August 31, 2014, from $23.34 as of August 31, 2013. At the end of the period, the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index, domestic equity market and domestic equity income market comparison purposes, the Index returned 18.09%, the S&P 500 Index returned 25.25% and the Dow Jones U.S. Select Dividend Index returned 22.74% for the 12-month period ended August 31, 2014. The Fund pays distributions quarterly on the last business day of each calendar quarter to shareholders of record two business days earlier. The following distributions per share were paid during the 12-month period ended August 31, 2014: Payable Date Amount September 30, 2013 $ December 31, 2013 $ March 31, 2014 $ June 30, 2014 $ Total $ Performance Attribution For the 12-month period ended August 31, 2014, the financial sector contributed most to the Fund’s return, followed by the energy sector. No sector detracted, but the consumer, cyclical sector contributed least to the Fund’s return. Positions that contributed most to the Fund’s return included Cia Energetica de Minas Gerais, ADR, an electric utility in Brazil (1.1% of the Fund’s long-term investments at period end); Intel Corp., which designs, manufactures and sells computer components and related products (1.3% of the Fund’s long-term investments at period end); and Pitney Bowes, Inc., a seller of integrated mail and document management systems (not held in the portfolio at period end). Positions that detracted most from the Fund’s return included IAMGOLD Corp., a mid-tier gold mining company (not held in the portfolio at period end); Penn West Petroleum Ltd., an oil and natural gas explorer (0.9% of the Fund’s long-term investments at period end); and OI SA, ADR, a Brazilian telecommunications services company (0.2% of the Fund’s long-term investments at period end). 10 l CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued August 31, 2014 RYJ Guggenheim Raymond James SB-1 Equity ETF Fund Overview The Guggenheim Raymond James SB-1 Equity ETF, NYSE Arca ticker: RYJ (the “Fund”), seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the Raymond James SB-1 Equity Index (the “Index”). The Index is comprised of all equity securities rated Strong Buy 1 (“SB-1”) by Raymond James & Associates, Inc., an affiliate of Raymond James Research Services, LLC (the “Index Provider”), as of each rebalance and reconstitution date. Index constituents include equity securities of all market capitalizations, as defined by the Index Provider, that trade on a U.S. securities exchange, including common stocks, American depositary receipts (“ADRs”), real estate investment trusts (“REITs”) and master limited partnerships (“MLPs”). The number of securities in the Index may vary depending on the number of equity securities rated SB-1 by Raymond James & Associates, Inc. As of August 31, 2014, the Index consisted of 160 securities with an average market capitalization of $18.5 billion. Under normal conditions, the Fund will invest at least 80% of its total assets in equity securities. The Fund will invest at least 80% of its total assets in securities that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended August 31, 2014. On a market price basis, the Fund generated a total return of 21.73%, which included an increase in market price over the period to $35.28 on August 31, 2014, from $29.08 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 21.75%, which included an increase in NAV over the period to $35.26 on August 31, 2014, from $29.06 as of August 31, 2013. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index and domestic midcap equity market comparison purposes, the Index returned 22.63% and the S&P MidCap 400 Index returned 23.25% for the same period. The Fund made an annual income distribution of $0.1130 per share on December 31, 2013, to shareholders of record on December 27, 2013. Performance Attribution For the 12-month period ended August 31, 2014, the financial sector contributed most to the Fund’s return, followed by the technology sector. The basic materials and utilities sectors contributed least to the Fund’s return. No sector detracted from return. Positions that contributed most to the Fund’s return included Micron Technology, Inc., which manufactures and markets dynamic random access memory chips and other semiconductor components; RF Micro Devices, Inc., which designs, develops, and markets proprietary radio frequency integrated circuits; and Skyworks Solutions, Inc., a wireless semiconductor company (0.6%, 0.7% and 0.7%, respectively, of long-term investments at period end). Positions that detracted most from the Fund’s return included Bloomin’ Brands, Inc., a hospitality industry company that owns several American casual dining restaurant chains (not held in the portfolio at period end); The Fresh Market, Inc., a food retailer (not held in the portfolio at period end; and Tangoe, Inc., which develops and markets computer software (0.6% of the Fund’s long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT l 11 MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued August 31, 2014 CSD Guggenheim Spin-Off ETF Fund Overview The Guggenheim Spin-Off ETF, NYSE Arca ticker: CSD (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the Beacon Spin-Off Index (the “Index”). As of August 31, 2014, the Index is comprised of approximately 33 securities selected, based on investment and other criteria, from a broad universe of U.S.-traded stocks, American depositary receipts (“ADRs”) and master limited partnerships (“MLPs”). The universe of companies eligible for inclusion in the Index includes companies that have been spun-off within the past 30 months (but not more recently than six months prior to the applicable rebalancing date), without limitations on market capitalization (including micro-cap securities), but which are primarily small- and mid-cap companies with capitalizations under $10.0 billion. Beacon Indexes LLC defines a spin-off company as any company resulting from either of the following events: a spin-off distribution of stock of a subsidiary company by its parent company to parent company shareholders or equity “carve-outs” or “partial initial public offerings” in which a parent company sells a percentage of the equity of a subsidiary to public shareholders. The Fund will invest at least 90% of its total assets in common stock, ADRs and MLPs that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Fund generally will invest in all of the stocks comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended August 31, 2014. On a market price basis, the Fund generated a total return of 22.46%, which included an increase in market price over the period to $46.46 on August 31, 2014, from $38.01 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 22.65%, which included an increase in NAV over the period to $46.47 on August 31, 2014, from $37.96 as of August 31, 2013. At the end of the period, the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index, domestic market and midcap market capitalization comparison purposes, the Index returned 23.50%, the S&P 500 Index returned 25.25%, and the Russell Midcap Index returned 25.32% for the same period. The Fund made an annual income distribution of $0.0850 per share on December 31, 2013, to shareholders of record on December 27, 2013. Performance Attribution For the 12-month period ended August 31, 2014, the energy sector contributed most to the Fund’s return, followed by the communications sector. The financial sector was the only one to detract from return. Positions that contributed most to the Fund’s return included WhiteWave Foods Co., which produces and markets dairy and dairy alternatives (5.0% of the Fund’s long-term investments at period end); Xylem, Inc., which manufactures equipment and provides services used in water and wastewater applications (not held in the portfolio at period end); and Phillips 66, a downstream energy company (4.8% of the Fund’s long-term investments at period end). Positions that detracted most from the Fund’s return included Altisource Asset Management Corp., which provides asset management and corporate governance services; Post Holdings, Inc., which makes and markets a range of ready-to-eat cereal products; and Altisource Residential Corp., which provides technology products and services for the real estate market (2.8%, 2.7% and 2.3%, respectively, of long-term investments at period end). 12 l CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued August 31, 2014 WMCR Wilshire Micro-Cap ETF Fund Overview The Wilshire Micro-Cap ETF, NYSE ticker: WMCR (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the Wilshire US Micro-Cap IndexSM (the “Index”). The Index is a rules-based index (i.e., an index based on specified criteria) comprised of, as of August 31, 2014, approximately 1,200 securities of micro-capitalization companies, including real estate investment trusts (“REITs”) and business development companies (“BDCs”), as defined by Wilshire Associates Incorporated. The Index is designed to represent microsized companies and is a subset of the Wilshire 5000 Total Market IndexSM (the “Wilshire 5000”). The Index represents a float-adjusted, market capitalization-weighted index of the issues ranked below 2500 by market capitalization of the Wilshire 5000. Under normal conditions, the Fund will invest at least 80% of its total assets in micro-capitalization companies. In addition, the Fund will invest at least 80% of its total assets in equity securities that comprise the Index. The Fund uses a sampling approach in seeking to achieve its investment objective. Sampling means that the Investment Adviser uses quantitative analysis to select securities from the Index universe to obtain a representative sample of securities that resemble the Index in terms of key risk factors, performance attributes and other characteristics. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended August 31, 2014. On a market price basis, the Fund generated a total return of 18.02%, which included an increase in market price over the period to $27.31 as of August 31, 2014, from $23.42 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 18.57%, which included an increase in NAV over the period to $27.40 as of August 31, 2014, from $23.38 as of August 31, 2013. At the end of the period, the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index comparison purposes, the Index returned 18.67% for the same period. For domestic equity market and small cap market comparison purposes, the S&P 500 Index returned 25.25% and the Russell 2000 Index returned 17.68% for the same period. The Fund made an annual income distribution of $0.3270 per share on December 31, 2013, to shareholders of record on December 27, 2013. Performance Attribution For the 12-month period ended August 31, 2014, the consumer, noncyclical sector contributed most to the Fund’s return, followed by the financial sector. The basic materials sector was the only one that detracted from return. The utilities sector contributed least to the Fund’s return. Positions that contributed most to the Fund’s return included Horizon Pharma, Inc., which through subsidiaries develops and commercializes pain and inflammation treatments; Plug Power, Inc., which makes and markets fuel cell systems for forklifts and material handling equipment; and Furiex Pharmaceuticals, Inc., a drug development company that was acquired in the period by Forest Laboratories, which itself was acquired in the period by Actavis PLC (none held in the portfolio at period end). Positions that detracted most from the Fund’s return included Stemline Therapeutics, Inc., a provider of biopharmaceutical services (0.1% of the Fund’s long-term investments at period end); Cytokinetics, Inc., a clinical stage biopharmaceutical company (0.1% of the Fund’s long-term investments at period end); and American Realty Capital Properties, Inc., a real estate investment trust (not held in the portfolio at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT l 13 MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued August 31, 2014 WREI Wilshire US REIT ETF Fund Overview The Wilshire US REIT ETF, NYSE Arca ticker: WREI (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the Wilshire US Real Estate Investment Trust IndexSM (the “Index”). The Index is a rules-based index comprised of, as of August 31, 2014, approximately 113 securities, which may include securities of companies of all categories of market capitalizations (subject to certain minimum market capitalization requirements), as defined by Wilshire Associates Incorporated (“Wilshire”). The Index is comprised primarily of real estate investment trusts (“REITs”) and is derived from the broader Wilshire 5000 Total Market IndexSM. The Index is weighted by float-adjusted market capitalization. The Fund will invest at least 80% of its total assets in equity securities that comprise the Index. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended August 31, 2014. On a market price basis, the Fund generated a total return of 23.22%, which included an increase in market price over the period to $42.59 on August 31, 2014, from $35.69 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 24.08%, which included an increase in NAV over the period to $42.69 on August 31, 2014, from $35.53 as of August 31, 2013. At the end of the period the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index and domestic equity REIT market comparison purposes, the Index returned 24.47% and the FTSE NAREIT Equity REIT Index returned 24.01% for the same period. The Fund pays distributions quarterly on the last business day of each calendar quarter to shareholders of record two business days earlier. Per share distributions paid over the 12-month period ended August 31, 2014, were: Date Amount September 30, 2013 $ December 31, 2013 $ ($0.3470 in ordinary income and $0.0140 in short-term capital gain) March 31, 2014 $ June 30, 2014 $ Total $ Performance Attribution More than 99% of the Fund’s holdings are categorized in the financial sector, which had a positive return for the 12-month period ended August 31, 2014, contributing to the Fund’s return. Positions that contributed most to the Fund’s performance included Simon Property Group, Inc., which invests in regional malls, community/lifestyle centers and international properties in North America, Europe and Asia; Equity Residential, a real estate investment trust which acquires, develops and manages apartment complexes in the U.S.; and Vornado Realty Trust, a fully integrated real estate investment trust (9.5%, 4.3% and 3.6%, respectively, of total long-term investments at period end). Positions that detracted most from the Fund’s performance included New York REIT, Inc., a real estate investment trust focused on acquiring and operating commercial real estate in New York City; Washington Prime Group, Inc., a real estate investment trust that owns and manages shopping centers and was spun off from Simon Property Group during the period; and Campus Crest Communities, Inc., an equity real estate investment trust that develops, builds and manages student housing properties located close to college campuses in targeted markets (0.3%, 0.6% and 0.1%, respectively, of long-term investments at period end). 14 l CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT August 31, 2014 Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers and Guggenheim Funds Investment Advisors, LLC only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. This information does not represent an offer to sell securities of the Funds and it is not soliciting an offer to buy securities of the Funds. An investment in the various Guggenheim ETFs is subject to certain risks and other considerations. Below are some general risks and considerations associated with investing in a Fund, which may cause you to lose money, including the entire principal that you invest. Please refer to each individual ETF prospectus for a more detailed discussion of Fund-specific risks and considerations. Investment Risk. An investment in a Fund is subject to investment risk, including the possible loss of the entire principal amount that you invest. Equity Risk. The value of the securities held by each Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by each Fund participate, or factors relating to specific companies in which such Fund invests. Foreign Investment Risk. A Fund’s investments in non-U.S. issuers, although limited to ADRs and GDRs (EEB only), may involve unique risks compared to investing in securities of U.S. issuers, including, among others, greater market volatility than U.S. securities and less complete financial information than for U.S. issuers. In addition, adverse political, economic or social developments could undermine the value of such Fund’s investments or prevent such Fund from realizing the full value of its investments. Financial reporting standards for companies based in foreign markets differ from those in the U.S. Finally, the value of the currency of the country in which a Fund has invested could decline relative to the value of the U.S. dollar, which may affect the value of the investment to U.S. investors. In addition, the underlying issuers of certain depositary receipts, particularly unsponsored or unregistered depositary receipts, are under no obligation to distribute shareholder communications to the holders of such receipts, or to pass through to them any voting rights with respect to the deposited securities. Emerging Markets Risk. Investment in securities of issuers based in developing or “emerging market” countries entails all of the risks of investing in securities of non-U.S. issuers, as previously described, but to a heightened degree. Micro-, Small and Medium-Sized Company Risk. Investing in securities of these companies involves greater risk as their stocks may be more volatile and less liquid than investing in more established companies. These stocks may have returns that vary, sometimes significantly, from the overall stock market. Micro-cap companies may be newly formed, less developed and there may be less available information about the company. MLP Risk. Investments in securities of MLPs involve risks that differ from an investment in common stock. Holders of the units of MLPs have more limited control and limited rights to vote on matters affecting the partnership. There are also certain tax risks associated with an investment in units of MLPs. In addition, conflicts of interest may exist between common unit holders, subordinated unit holders and the general partner of a MLP, including a conflict arising as a result of incentive distribution payments. Portfolio Turnover Risk. Certain Funds may engage in active and frequent trading of its portfolio securities in connection with the rebalancing of their respective index, and therefore such Fund’s investments. A portfolio turnover rate of 200%, for example, is equivalent to a Fund buying and selling all of its securities two times during the course of the year. A high portfolio turnover rate (such as 100% or more) could result in high brokerage costs. While a high portfolio turnover rate can result in an increase in taxable capital gains distributions to a Fund’s shareholders, such Fund will seek to utilize the creation and redemption in kind mechanism to minimize capital gains to the extent possible. Replication Management Risk. The Funds are not “actively” managed. Therefore, a Fund would not necessarily sell a security because the stock’s issuer was in financial trouble unless that stock is removed from such Fund’s Index. Non-Correlation Risk. A Fund’s return may not match the return of such Fund’s index for a number of reasons. For example, the Fund incurs a number of operating expenses not applicable to the Index, and incurs costs in buying and selling securities, especially when rebalancing the Fund’s securities holdings to reflect changes in the composition of the Index. A Fund may not be fully invested at times, either as a result of cash flows into such Fund or reserves of cash held by a Fund to meet redemptions and expenses. If a Fund utilizes a sampling approach or futures or other derivative positions, its return may not correlate as well with the return on the Index, as would be the case if it purchased all of the securities in the Index with the same weightings as the Index. Issuer-Specific Changes. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. The value of securities of smaller issuers can be more volatile than that of larger issuers. Non-Diversified Fund Risk. Certain Funds are considered non-diversified and can invest a greater portion of assets in securities of individual issuers than a diversified fund. As a result, changes in the market value of a single investment could cause greater fluctuations in share price than would occur in a diversified fund. Concentration Risk. If the Index concentrates in an industry or group of industries the Fund’s investments will be concentrated accordingly. In such event, the value of the Fund’s Shares may rise and fall more than the value of shares of a fund that invests in securities of companies in a broader range of industries. The Guggenheim BRIC ETF is also subject to risks incurred by investing in companies that are located in Brazil, Russia, India and China. Brazil has experienced substantial economic instability resulting from, among other things, periods of very high inflation, persistent structural public sector deficits and significant devaluations of the currency of Brazil, which have led to a high degree of price volatility in both the Brazilian equity and foreign currency markets. Investing in securities of Russian companies involves additional risks, including, among others, the absence of developed legal structures governing private or foreign investments and private property and the possibility of the loss of all or a substantial portion of the Fund’s assets invested in Russia as a result of expropriation. Investing in securities of Indian companies involves additional risks, including, but not limited to greater price volatility, substantially less liquidity and significantly smaller market capitalization of securities markets, more substantial governmental involvement in the economy, higher rates of inflation and greater political, CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT l 15 August 31, 2014 economic and social uncertainty. Investing in securities of Chinese companies involves additional risks, including, but not limited to: the economy of China differs, often unfavorably, from the U.S. economy in such respects as structure, general development, government involvement, wealth distribution, rate of inflation, growth rate, allocation of resources and capital reinvestment, among others. As an investor in such companies, the Fund is indirectly subject to those risks. Risk of Investing in Russia Recently, economic sanctions have been imposed by the U.S. and other countries on certain Russian citizens and institutions, and further sanctions could be imposed or removed by the U.S. or other countries on Russia at any time. Among the potential impacts of such sanctions are a decline in the price or liquidity of Russian securities, a weakening of the Russian currency or other event that could negatively affect the Russian economy. In addition, any sanctions could prevent the Fund from completing transactions in Russian securities or cause Russia to take action in response to the sanctions, which could further damage the value of Russian securities or the economic ties between Russia and other countries. Please review the Fund’s Prospectus and Statement of Additional Information for other risks. The Guggenheim Multi-Asset Income ETF is also subject to risks incurred by investing in preferred stocks—some that may be rated below investment grade, REITs, and other investment companies. Guggenheim Raymond James SB-1 Equity ETF is also subject to risks relating to Raymond James & Associates Equity Securities Ratings. The Fund will seek to construct and maintain a portfolio consisting of the equity securities rated SB-1 by Raymond James & Associates analysts. Changes in the ratings methodologies or in the scope of equity research by Raymond James & Associates may have an adverse effect on the ability of the Fund to pursue its investment strategy. Recent Market Developments Risk. Global and domestic financial markets have experienced periods of unprecedented turmoil. Recently, markets have witnessed more stabilized economic activity as expectations for an economic recovery increased. However, risks to a robust resumption of growth persist. Continuing uncertainty as to the status of the euro and the European Monetary Union has created significant volatility in currency and financial markets generally. A return to unfavorable economic conditions or sustained economic slowdown could adversely impact the Funds’ portfolios. Financial market conditions, as well as various social and political tensions in the U.S. and around the world, have contributed to increased market volatility and may have long-term effects on the U.S. and worldwide financial markets and cause further economic uncertainties or deterioration in the U.S. and worldwide. The Investment Adviser does not know how long the financial markets will continue to be affected by these events and cannot predict the effects of these or similar events in the future on the U.S. and global economies and securities markets. There is no assurance that the requirements of the NYSE Arca necessary to maintain the listing of the Funds will continue to be met or will remain unchanged. In addition to the risks described above, there are certain other risks related to investing in the Funds. These risks are described further in each Fund’s Prospectus and Statement of Additional Information and at guggenheiminvestments.com. 16 l CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) August 31, 2014 EEB Guggenheim BRIC ETF Fund Statistics Share Price $ Net Asset Value $ Discount to NAV -0.37% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED AUGUST 31, 2014 One Year Three Year Five Year Since Inception (09/21/06) Guggenheim BRIC ETF NAV 21.68% 0.23% 4.37% 7.91% Market 21.49% 0.17% 4.31% 7.86% The BNY Mellon BRIC Select ADR Index/ The BNY Mellon BRIC Select DR Index1 22.71% 0.86% 5.00% 8.58% MSCI Emerging Markets Index 19.98% 4.35% 7.90% 6.81% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.58 per share for share price returns or initial net asset value (NAV) of $24.58 per share for NAV returns. Returns for periods of less than one year are not annualized. The MSCI Emerging Markets Index is a free float-adjusted market capitalization index that is designed to measure equity market performance in the global emerging markets. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.64%. In the Financial Highlights section of this Annual Report, the Fund’s annualized net operating expense ratio was 0.64% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.66%. There is a contractual fee waiver currently in place for this Fund through December 31, 2016 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.60% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.60%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Investments: Energy 29.2% Communications 22.4% Financial 19.7% Consumer, Non-cyclical 9.9% Basic Materials 9.5% Technology 4.1% Utilities 2.3% Other 2.8% Total Long-Term Investments 99.9% Other Instruments: Investments of Collateral for Securities Loaned 5.1% Total Investments 105.0% Other Assets & Liabilities, net -5.0% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) China Mobile Ltd. 7.0% Baidu, Inc. ADR 6.2% Itau Unibanco Holding S.A. ADR 5.3% Petroleo Brasileiro S.A. ADR 4.5% Gazprom OAO ADR 4.5% Banco Bradesco S.A. ADR 4.1% AMBEV S.A. ADR 3.5% CNOOC Ltd. 3.4% PetroChina Company Ltd. — Class H 3.2% Petroleo Brasileiro S.A. ADR 3.1% Top Ten Total 44.8% “Ten Largest Holdings” exclude any temporary cash or derivative investments. 1Benchmark returns reflect the blended return of the BNY Mellon BRIC Select ADR Index from 9/21/06-10/30/13 and the return of the BNY Mellon BRIC Select DR Index, net of foreign withholding taxes, from 10/31/13-8/31/14. CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT l 17 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2014 EEB Guggenheim BRIC ETF continued This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI Emerging Markets Index. Results include the reinvestment of all distributions and capital gains. Past performance is no guarantee of future results. The MSCI Emerging Markets Index is a free float-adjusted market Capitalization index that is designed to measure equity market Performance in the global emerging markets. The referenced index is unmanaged. It is not possible to invest directly in the MSCI Emerging Markets Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 18 l CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2014 DEF Guggenheim Defensive Equity ETF Fund Statistics Share Price $ Net Asset Value $ Premium to NAV 0.05% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED AUGUST 31, 2014 One Year Three Year Five Year Since Inception (12/15/06) Guggenheim Defensive Equity ETF NAV 22.90% 17.30% 17.39% 7.94% Market 23.01% 17.29% 17.42% 7.95% Sabrient Defensive Equity Index 23.74% 17.99% 18.13% 8.68% S&P 500 Index 25.25% 20.61% 16.88% 6.79% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.07 per share for share price returns or initial net asset value (NAV) of $25.07 per share for NAV returns. Returns for periods of less than one year are not annualized. The Standard and Poor’s 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.78%. In the Financial Highlights section of this Annual Report, the Fund’s annualized net operating expense ratio was 0.66% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.74%. There is a contractual fee waiver currently in place for this Fund through December 31, 2016 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.60% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.60%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Investments: Energy 20.6% Financial 19.8% Utilities 19.1% Communications 12.8% Consumer, Non-cyclical 12.0% Basic Materials 4.9% Consumer, Cyclical 4.8% Other 5.9% Total Long-Term Investments 99.9% Other Instruments: Investments of Collateral for Securities Loaned 4.4% Total Investments 104.3% Other Assets & Liabilities, net -4.3% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) El Paso Pipeline Partners, LP 1.2% Kinder Morgan Energy Partners, LP 1.2% China Mobile Ltd. ADR 1.1% CNOOC Ltd. ADR 1.1% China Telecom Corporation Ltd. ADR 1.1% Enterprise Products Partners, LP 1.1% Sunoco Logistics Partners, LP 1.1% Spectra Energy Partners, LP 1.1% FirstEnergy Corp. 1.1% Kohl’s Corp. 1.1% Top Ten Total 11.2% “Ten Largest Holdings” exclude any temporary cash or derivative investments. CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT l 19 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2014 DEF Guggenheim Defensive Equity ETF continued This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the S&P 500 Index. Results include the reinvestment of all distributions and capital gains. Past performance is no guarantee of future results. The S&P 500 Index is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The referenced index is unmanaged. It is not possible to invest directly in the S&P 500 Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 20 l CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2014 NFO Guggenheim Insider Sentiment ETF Fund Statistics Share Price $ Net Asset Value $ Discount to NAV -0.06% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED AUGUST 31, 2014 Since One Three Five Inception Year Year Year (09/21/06) Guggenheim Insider Sentiment ETF NAV % Market % Sabrient Insider Sentiment Index % S&P 500 Index % Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.14 per share for share price returns or initial net asset value (NAV) of $25.14 per share for NAV returns. Returns for periods of less than one year are not annualized. The Standard and Poor’s 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation.The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.77%. In the Financial Highlights section of this Annual Report, the Fund’s annualized net operating expense ratio was 0.66% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.74%. There is a contractual fee waiver currently in place for this Fund through December 31, 2016 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.60% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.60%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Investments: Consumer, Cyclical 19.0% Financial 17.8% Consumer, Non-cyclical 15.5% Industrial 14.0% Energy 9.5% Technology 8.3% Communications 6.6% Other 9.2% Total Long-Term Investments 99.9% Other Instruments: Investments of Collateral for Securities Loaned 6.2% Total Investments 106.1% Other Assets & Liabilities, net -6.1% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Calix, Inc. 1.4% Ubiquiti Networks, Inc. 1.3% HCA Holdings, Inc. 1.3% Chipotle Mexican Grill, Inc. — Class A 1.2% Trinity Industries, Inc. 1.2% Alcoa, Inc. 1.2% Celgene Corp. 1.2% AOL, Inc. 1.2% Keurig Green Mountain, Inc. 1.2% Albany Molecular Research, Inc. 1.1% Top Ten Total 12.3% “Ten Largest Holdings” exclude any temporary cash or derivative investments. CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT l 21 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2014 NFO Guggenheim Insider Sentiment ETF continued This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the S&P 500 Index. Results include the reinvestment of all distributions and capital gains. Past performance is no guarantee of future results. The S&P 500 Index is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The referenced index is unmanaged. It is not possible to invest directly in the S&P 500 Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 22 l CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2014 CZA Guggenheim Mid-Cap Core ETF Fund Statistics Share Price $ Net Asset Value $ Premium to NAV 0.14% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED AUGUST 31, 2014 Since One Three Five Inception Year Year Year (04/02/07) Guggenheim Mid-Cap Core ETF NAV % Market % Russell Midcap Index % S&P 500 Index % S&P MidCap 400 Index % Zacks Mid-Cap Core Index % Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.09 per share for share price returns or initial net asset value (NAV) of $25.09 per share for NAV returns. Returns for periods of less than one year are not annualized. The Standard and Poor’s 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The S&P MidCap 400® Index provides investors with a benchmark for midsized companies. The index covers over 7% of the U.S. equity market, and seeks to remain an accurate measure of midsized companies, reflecting the risk and return characteristics of the broader mid-cap universe on an on-going basis. The Russell Midcap Index measures the performance of the mid-cap segment of the U.S. equity universe. The Russell Midcap is a subset of the Russell 1000® Index. It includes approximately 800 of the smallest securities based on a combination of their market cap and current index membership. The Russell Midcap represents approximately 31% of the total market capitalization of the Russell 1000 companies. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.83%. In the Financial Highlights section of this Annual Report, the Fund’s annualized net operating expense ratio was 0.66% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.73%. There is a contractual fee waiver currently in place for this Fund through December 31, 2016 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.60% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.60%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Investments: Financial 27.2% Industrial 14.4% Technology 12.8% Consumer, Non-cyclical 12.7% Consumer, Cyclical 10.1% Basic Materials 7.4% Utilities 5.9% Other 9.2% Total Investments 99.7% Other Assets & Liabilities, net 0.3% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Edison International 2.3% Omnicom Group, Inc. 2.3% Zoetis, Inc. 2.2% Zimmer Holdings, Inc. 2.0% Ingersoll-Rand plc 2.0% Amphenol Corp. — Class A 2.0% Starwood Hotels & Resorts Worldwide, Inc. 2.0% Fidelity National Information Services, Inc. 2.0% Fiserv, Inc. 2.0% Principal Financial Group, Inc. 2.0% Top Ten Total 20.8% “Ten Largest Holdings” exclude any temporary cash or derivative investments. CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT l 23 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2014 CZA Guggenheim Mid-Cap Core ETF continued This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Standard and Poor’s 500® Index. Results include the reinvestment of all distributions and capital gains. Past performance is no guarantee of future results. The S&P 500® Index is a broad based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. It is not possible to invest directly in the S&P 500® Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 24 l CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2014 CVY Guggenheim Multi-Asset Income ETF Fund Statistics Share Price $ Net Asset Value $ Discount to NAV -0.04% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED AUGUST 31, 2014 Since One Three Five Inception Year Year Year (09/21/06) Guggenheim Multi-Asset Income ETF NAV % Market % Zacks Multi-Asset Income Index % S&P 500 Index % Dow Jones U.S. Select Dividend Index % Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.96 per share for share price returns or initial net asset value (NAV) of $24.96 per share for NAV returns. Returns for periods of less than one year are not annualized. The Standard and Poor’s 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The Dow Jones U.S. Select Dividend Index represents the country’s leading stocks by dividend yield. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.89%. In the Financial Highlights section of this Annual Report, the Fund’s annualized net operating expense ratio was 0.66% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.71%. There is a contractual fee waiver currently in place for this Fund through December 31, 2016 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.60% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.60%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Common Stocks: Financial 19.2% Energy 12.7% Consumer, Non-cyclical 11.3% Utilities 11.0% Consumer, Cyclical 8.0% Basic Materials 4.4% Industrial 2.3% Other 3.4% Total Common Stocks 72.3% Other Instruments: Master Limited Partnerships 11.0% Closed End Funds 9.5% Preferred Stocks 5.0% Investments of Collateral for Securities Loaned 4.4% Convertible Preferred Stocks 0.6% Total Other Instruments 30.5% Total Investments 102.8% Other Assets & Liabilities, net -2.8% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Linn Energy LLC 1.4% Intel Corp. 1.3% El Paso Pipeline Partners, LP 1.2% Kinder Morgan Energy Partners, LP 1.1% GameStop Corp. — Class A 1.1% Citigroup, Inc. 1.1% Precision Drilling Corp. 1.1% Western Union Co. 1.1% JPMorgan Chase & Co. 1.1% PIMCO Dynamic Income Fund 1.1% Top Ten Total 11.6% “Ten Largest Holdings” exclude any temporary cash or derivative investments. CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT l 25 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2014 CVY Guggenheim Multi-Asset Income ETF continued This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the S&P 500 Index. Results include the reinvestment of all distributions and capital gains. Past performance is no guarantee of future results. The S&P 500 Index is a broad-based index, the performance of which is based on the performance of 500 widely held common stock chose for market size, liquidity and industry group representation. The referenced index is unmanaged. It is not possible to invest directly in the S&P 500 Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 26 l CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2014 RYJ Guggenheim Raymond James SB-1 Equity ETF Fund Statistics Share Price $ Net Asset Value $ Premium to NAV 0.06% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED AUGUST 31, 2014 Since One Three Five Inception Year Year Year (05/19/06) Guggenheim Raymond James SB-1 Equity ETF NAV % Market % Raymond James SB-1 Equity Index % S&P MidCap 400 Index % Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $20.00 per share for share price returns or initial net asset value (NAV) of $19.10 per share for NAV returns. Returns for periods of less than one year are not annualized. The S&P MidCap 400® Index provides investors with a benchmark for midsized companies. The index covers over 7% of the U.S. equity market, and seeks to remain an accurate measure of midsized companies, reflecting the risk and return characteristics of the broader mid-cap universe on an on-going basis. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund’s annual operating expense ratio of 0.75% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Investments: Financial 25.5% Consumer, Cyclical 19.4% Technology 13.4% Industrial 11.4% Communications 11.1% Energy 11.0% Consumer, Non-cyclical 7.0% Other 1.2% Total Long-Term Investments 100.0% Other Instruments: Investments of Collateral for Securities Loaned 2.3% Total Investments 102.3% Other Assets & Liabilities, net -2.3% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Goodrich Petroleum Corp. 0.7% Carrols Restaurant Group, Inc. 0.7% Applied Optoelectronics, Inc. 0.7% ServiceNow, Inc. 0.7% Memorial Resource Development Corp. 0.7% NXP Semiconductor N.V. 0.7% salesforce.com, Inc. 0.7% Dixie Group, Inc. 0.7% Synchronoss Technologies, Inc. 0.7% EV Energy Partners, LP 0.7% Top Ten Total 7.0% “Ten Largest Holdings” exclude any temporary cash or derivative investments. CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT l 27 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2014 RYJ Guggenheim Raymond James SB-1 Equity ETF continued This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the S&P MidCap 400 Index. Results include the reinvestment of all distributions and capital gains. Past performance is no guarantee of future results. The S&P MidCap 400 Index provides investors with a benchmark for mid-sized companies. The index covers over 7% of the U.S. equity market, and seeks to remain an accurate measure of mid-sized companies, reflecting the risk and return characteristics of the broader mid-cap universe on an on-going basis. The referenced index is unmanaged. It is not possible to invest directly in the S&P MidCap 400 Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 28 l CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2014 CSD Guggenheim Spin-Off ETF Fund Statistics Share Price $ Net Asset Value $ Discount to NAV -0.02% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED AUGUST 31, 2014 Since One Three Five Inception Year Year Year (12/15/06) Guggenheim Spin-Off ETF NAV % Market % Beacon Spin-off Index % Russell Midcap Index % S&P 500 Index % Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.18 per share for share price returns or initial net asset value (NAV) of $25.18 per share for NAV returns. Returns for periods of less than one year are not annualized. The Standard and Poor’s 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The Russell Midcap Index measures the performance of the mid-cap segment of the U.S. equity universe. The Russell Midcap is a subset of the Russell 1000® Index. It includes approximately 800 of the smallest securities based on a combination of their market cap and current index membership. The Russell Midcap represents approximately 31% of the total market capitalization of the Russell 1000 companies. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.78%. In the Financial Highlights section of this Annual Report, the Fund’s annualized net operating expense ratio was 0.66% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.72%. There is a contractual fee waiver currently in place for this Fund through December 31, 2016 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.60% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.60%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Investments: Consumer, Non-cyclical 32.8% Energy 17.3% Financial 15.6% Communications 11.9% Industrial 7.3% Consumer, Cyclical 6.5% Technology 4.7% Other 3.6% Total Long-Term Investments 99.7% Other Instruments: Investments of Collateral for Securities Loaned 8.4% Total Investments 108.1% Other Assets & Liabilities, net -8.1% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) WPX Energy, Inc. 5.6% Zoetis, Inc. 5.1% ADT Corp. 5.1% WhiteWave Foods Co. — Class A 5.0% Mallinckrodt plc 5.0% Brookfield Property Partners, LP 4.8% Phillips 66 4.8% AbbVie, Inc. 4.6% Kraft Foods Group, Inc. 4.6% News Corp. — Class A 4.5% Top Ten Total 49.1% “Ten Largest Holdings” exclude any temporary cash or derivative investments. CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT l 29 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2014 CSD Guggenheim Spin-Off ETF continued This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the S&P 500 Index. Results include the reinvestment of all distributions and capital gains. Past performance is no guarantee of future results. The S&P 500 Index is a broad based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The referenced index is unmanaged. It is not possible to invest directly in the S&P 500 Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 30 l CLAYMORE EXCHANGE-TRADED FUND TRUST ANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2014 WMCR Wilshire Micro-Cap ETF Fund Statistics Share Price $ Net Asset Value $ Discount to NAV -0.33% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED AUGUST 31, 2014 Since One Three Five Inception Year Year Year (09/21/06) Wilshire Micro-Cap ETF NAV % Market % Sabrient Stealth Index/Wilshire US Micro- Cap IndexSM % Wilshire US Micro-Cap IndexSM % Russell 2000® Index % S&P 500 Index % Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.15 per share for share price returns or initial net asset value (NAV) of $25.15 per share for NAV returns. Returns for periods of less than one year are not annualized. The Standard and Poor’s 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The Russell 2000 Index measures the performance of the small-cap segment of the U.S. equity universe. The Russell 2000 is a subset of the Russell 3000® Index representing approximately 10% of the total market capitalization of that index. It includes approximately 2,000 of the smallest securities based on a combination of their market cap and current index membership. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund’s annual operating expense ratio of 0.50% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses Portfolio Breakdown % of Net Assets Common Stocks: Financial 30.5% Consumer, Non-cyclical 25.5% Industrial 11.9% Consumer, Cyclical 10.2% Communications 6.7% Technology 6.6% Energy 5.3% Other 2.8% Total Common Stocks 99.5% Other Instruments: Investments of Collateral for Securities Loaned 14.9% Right 0.0%* Warrant 0.0%* Total Other Instruments 14.9% Total Investments 114.4% Other Assets & Liabilities, net -14.4% Net Assets 100.0% *Less than 0.1% Ten Largest Holdings (% of Total Net Assets) BioCryst Pharmaceuticals, Inc. 0.6% Gramercy Property Trust, Inc. 0.5% New York Mortgage Trust, Inc. 0.5% New Mountain Finance Corp. 0.5% YRC Worldwide, Inc. 0.5% Repligen Corp. 0.5% Westmoreland Coal Co. 0.5% Libbey, Inc. 0.5% REX American Resources Corp. 0.5% Tuesday Morning Corp. 0.5% Top Ten Total 5.1% “Ten Largest Holdings” exclude any temporary cash or derivative investments. 1
